65 So.3d 149 (2011)
Lace L. JELKS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-5182.
District Court of Appeal of Florida, First District.
July 8, 2011.
Nancy A. Daniels, Public Defender, and M. Gene Stephens, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Thomas H. Duffy, Assistant Attorney General Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Dennis v. State, 51 So.3d 456, 464 (Fla.2010).
BENTON, C.J., LEWIS, and WETHERELL, JJ., concur.